DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2021 has been entered.

Election/Restrictions
Claims 1-10 and 18-22 are allowable. Claims 4 and 6-8 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species, as set forth in the Office action mailed on June 29, 2020, is hereby withdrawn and claims 4 and 6-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey LaBaw on June 7, 2022.
The application has been amended as follows: 
1. A method for fabricating a resistive random access memory (RRAM) device, comprising: 
providing a capping layer 
partially filling a first portion of the recess with a planar lower electrode layer, wherein a width of the recess defines a width of the planar lower electrode layer; 
partially filling a second portion of the recess with a planar barrier layer using a selective deposition, wherein the width of the recess defines a width of the planar barrier layer; 
filling a third portion of the recess with a high-K layer, so that a bottom surface of the high-K layer has a stepped profile and a portion of the bottom surface of the high-K layer contacting a top surface of the capping layer; 
forming a top electrode on the high-K layer; 
forming a top contact on the top electrode; and 
wherein a width of the high-K layer is greater than the width of the planar lower electrode layer and the width of the planar barrier layer to prevent shorting between the top contact and the planar lower electrode layer or between the top contact and the planar barrier layer of the RRAM device.
3. The method as recited in claim 2, wherein the width of the high-K layer and a width of the top electrode are equal in a dimension, and the method further comprises etching the high-K layer and the top electrode 
5. The method as recited in claim 1, wherein the step of filling the first portion of the recess [[by]] with the lower electrode is performed by a selective deposition.
6. The method as recited in claim 1, wherein planar lower electrode layer and a second thickness, the first thickness is greater than the second thickness.
21. A method for fabricating a resistive random access memory (RRAM) device, comprising: 
providing a capping layer 
partially filling a first portion of the recess with a planar lower electrode layer and a second portion of the recess with a planar barrier layer using a selective deposition, wherein a width of the recess defines a width of the planar lower electrode layer and a width of the planar barrier layer; 
filling a third portion of the recess with a high-K layer, so that a bottom surface of the high-K layer has a stepped profile and a portion of the bottom surface of the high-K layer contacts a top surface of the capping layer; 
forming a top electrode on the high-K layer, wherein the top surface of the capping layer is planar and extends horizontally beyond an edge of the top electrode; and 
wherein a width of the high-K layer is greater than the width of the planar lower electrode layer and the width of the planar barrier layer to prevent shorting between the top contact and either the planar lower electrode layer or the planar barrier layer of the RRAM device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "partially filling a second portion of the recess with a planar barrier layer using a selective deposition, wherein the width of the recess defines a width of the planar barrier layer", as recited in claim 1; and "partially filling a second portion of the recess with a planar barrier layer and a second portion of the recess with a planar barrier layer using a selective deposition, wherein a width of the recess defines a width of the planar lower electrode layer and a width of the planar barrier layer", as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811